Citation Nr: 0335698	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-12 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an effective date for the grant of service 
connection for post-traumatic stress disorder (PTSD), prior 
to February 27, 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel

INTRODUCTION

The veteran served on active duty from June 1956 to March 
1959.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  The veteran did not submit a notice of disagreement with 
the effective date of the award of service connection for 
PTSD within one year of November 1992 notification of an 
October 1992 RO rating decision granting service connection 
for PTSD and assigning an effective date of February 27, 
1992.

2.  The veteran did not submit a notice of disagreement 
within one year of the December 1995 notice of a December 
1995 RO rating decision denying an effective date earlier 
than February 27, 1992, for service connection for PTSD.
 
3.  The veteran filed an application to reopen his claim for 
an earlier effective date for service connection for PTSD in 
March 2002; the additional evidence received since the 
unappealed December 1995 RO decision denying that claim 
consists of  records of the Social Security Administration, a 
January 2002 treatment record and previously considered 
evidence. 
 

CONCLUSIONS OF LAW

1.  The October 1992 RO determination that established an 
effective date of February 27, 1992, for service connection 
for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  The December 1995 RO rating decision denying an effective 
date prior to February 27, 1992, for service connection for 
PTSD, is final.  38 U.S.C.A. § 7105 (West 2002).  

3.  The application to reopen the claim of entitlement to an 
effective date earlier than February 27, 1992, for the grant 
of service connection for PTSD must be denied as it is 
legally insufficient.  38 C.F.R. §§ 3.105(a), 3.156, 3.400 
(2003) Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There was a significant change in the law prior to the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  These new 
provisions redefine the obligations of VA with respect to the 
duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The RO provided proper notice in 
the March 2002 rating decision, the May 2002 Statement of the 
Case, the August 2002 Supplemental Statement of the Case, and 
discussions provided at the July 2002 RO hearing, adequately 
informing the veteran of the information and evidence needed 
to substantiate his claim. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  Over the years, the RO has obtained many records of 
treatment for psychiatric and other disabilities.  However, 
as discussed in the analysis section of this decision, in the 
context of the present claim, there is no evidence for the RO 
to obtain that would have a reasonable possibility of 
substantiating the claim and in turn no duty to assist in 
obtaining any such evidence.  The VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  VA will refrain from providing 
assistance in obtaining evidence for a claim if the 
substantially complete application for benefits indicates 
that there is no reasonable possibility that any assistance 
VA would provide to the claimant would substantiate the 
claim.  VA will discontinue providing assistance in obtaining 
evidence for a claim if the evidence obtained indicates that 
there is no reasonable possibility that further assistance 
would substantiate the claim.  See 38 C.F.R § 3.159 (d)).  As 
discussed in the analysis portion of this decision, this is 
such a case.  There is no indication in the record and no 
argument raised on appeal concerning any existing outstanding 
evidence that could change the critical facts in this case.  

This is a case where the law is dispositive of the claim; 
therefore, there is no need to advise the veteran of which 
evidence would be obtained by him and which evidence would be 
retrieved by VA, since there is no additional evidence that 
can be obtained by VA or submitted on behalf of the veteran 
which could affect the outcome of the instant appeal.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  No 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A(a).  
Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (when there is extensive factual 
development in a case, reflected both in the record on appeal 
and the Board's decision, which indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, this Court has 
concluded that the VCAA does not apply). 
The Board acknowledges the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1), which allowed a 
decision to be made before the one year period for submitting 
new evidence had expired.  Paralyzed Veterans of America 
(PVA), et al. v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  However, as discussed above, in this case, 
the veteran has identified no evidence that would raise a 
reasonable possibility of substantiating his claim, and the 
record gives rise to a finding that there is no reasonable 
possibility that such evidence exists.  Accordingly, the 
Board finds that any error in notice pertaining to time 
limits within which the veteran should submit evidence before 
a decision is rendered to be nonprejudicial error under the 
specific facts of this case.  See 38 U.S.C.A. 7261(b) (Court 
of Appeals for Veterans Claims shall take due account of the 
rule of prejudicial error).

Factual Background

The current effective date for service connection for PTSD is 
February 27, 1992, the date of the veteran's application to 
reopen a claim for service connection for PTSD.  The claim 
was reopened and granted effective on that date.  The RO has 
denied the current March 2002 claim on the basis that new and 
material evidence to reopen the claim for an earlier 
effective date for service connection for PTSD has not been 
received.  The veteran has perfected his appeal of the RO 
denial and the claim is now before the Board.  

The facts in more detail are as follows:

In June 1990 the RO received from the veteran a claim for 
service connection for PTSD.  In a December 1990 rating 
decision, the RO denied the claim, on the basis that a VA 
examination showed him to have a generalized anxiety 
disorder, but not PTSD.

In October 1991, the veteran submitted an application for 
service connection for "nerve problems."  In November 1991, 
the RO sent the veteran a letter asking him what he meant by 
"nerve problems."  In December 1991, the veteran replied 
that by nerve problems he meant anxiety problems since his 
exposure to radiation in 1957.  (The record corroborates that 
the veteran participated in nuclear testing during service.)  

On February 27,  1992, the veteran submitted an application 
to reopen the claim for service connection for PTSD.  He 
described this as "my formal claim."  This claim was 
granted in October 2002, effective February 27, 1992.  A 
temporary total rating of 100 percent was assigned effective 
February 27, 1992, and 30 percent rating was assigned 
effective April 1, 1992.

In May 1993, the veteran submitted a notice of disagreement 
with the assignment of a 30 percent rating effective April 1, 
1992.  After a long process of development and 
readjudication, in a March 1995 RO rating decision, the RO 
assigned ratings for service-connected for PTSD of a 
temporary 100 percent rating effective February 27, 1992; a 
30 percent rating effective April 1, 1992; and a schedular 
100 percent rating effective July 1, 1993.  

The veteran submitted a notice of disagreement in April 1995 
and a VA Form 9 in June 1995, claiming entitlement to an 
effective date of August 1990 for a 100 percent rating for 
his service-connected PTSD.

In December 1995, the RO denied a claim of clear and 
unmistakable error (CUE) in the rating decision assigning an 
effective date of February 27, 1992, for service connection 
for PTSD.  The RO further denied a claim for an earlier 
effective date for service connection for PTSD under the 
"reasonable doubt" standard of review.  The RO additionally 
denied claims for an effective date earlier than July 1, 
1993, for the assignment of a rating of 100 percent for PTSD.

The veteran did not submit a notice of disagreement with the 
December 1995 RO determination finding no CUE in the 
assignment of an effective date of February 27, 1992, for 
service connection for PTSD, nor did he submit a notice of 
disagreement with the December 1995 RO determination that an 
earlier effective date for service connection for PTSD was 
not warranted under the "reasonable doubt" standard.  
However, he had perfected an appeal on the issue of 
entitlement to an effective date of 1990 for a 100 percent 
rating for PTSD.
In November 1996, the Board denied the claim for an earlier 
effective date for a schedular rating of 100 percent for 
PTSD, on the basis that a 100 percent rating was not 
warranted prior to July 1, 1993.  The Board did not 
adjudicate and had no reason to reach the issue entitlement 
to an effective date earlier than February 27, 1992, for 
service connection for PTSD.  The Board noted in the 
introduction of its November 1996 decision that the veteran 
had not timely appealed the RO determination finding no CUE 
in the assignment of ratings of less than 100 percent for 
PTSD.

In February 1997, the Board denied a motion for 
reconsideration of its November 1996 decision.

Also in February 1997, the RO denied a claim referred by the 
Board to the RO in January 1997 on the basis of 
correspondence and evidence received from the Board.  The RO 
denied the claim on the basis that "[n]ew and material 
evidence adequate to reopen the claim for an earlier 
effective date for the assignment of a 100 percent evaluation 
for service connected Post Traumatic Stress Disorder has not 
been submitted."

The RO received the veteran's current application to reopen 
his claim an earlier  effective date for the grant of service 
connection for PTSD in March 2002; the veteran submitted 
evidence, and correspondence contending he had submitted new 
and material evidence on the issue.  The evidence received in 
connection with the current application to reopen the claim 
includes records of the Social Security Administration and a 
February 1995 VA examination report, both of which were 
already associated with the claims file; an August 1982 
statement of the veteran' attorney at the time, which was 
already associated with the claims file; and the January 2002 
written treatment record of a VA treating clinician noting 
that the veteran felt he should be receiving back-pay form VA 
form 1982 or 1985, and stating that "[i]t does appear that 
he did suffer from PTSD back in 1982 which may or may not 
have been widely recognized at that time."       

At his July 2002 RO hearing, the veteran contended that that 
he was entitlement to an effective date dating back to 1982 
for service connection for PTSD "because I sliced my wrists 
I was just a mess as far as my mental PTSD was, and I had no 
medication.  I was drinking...."  He further expressed 
frustration that he had sought help from VA in the 1980s but 
was in his view unsuccessful in receiving the help that he 
needed.  Neither he nor his representative offered any 
further explanation as to why he felt an effective date going 
back to 1982 for service connection for PTSD was warranted.

Law and Regulations

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156. 

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. 3.156(a) (2003).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a);  38 C.F.R. § 3.400.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  In 
order for a claim of CUE to be valid, there must have been an 
error in the prior adjudication of the claim; either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  Further, the error 
must be "undebatable" and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made, and a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Id.  Simply to claim CUE on 
the basis that the previous adjudication improperly weighed 
and evaluated the evidence can never rise to the stringent 
definition of CUE, nor can broad-brush allegations of 
"failure to follow the regulations" or "failure to give due 
process," or any other general, non-specific claim of "error" 
meet the restrictive definition of CUE.  Fugo v. Brown, 6 
Vet. App. 40, 44 (1993).  

Analysis

The veteran did not submit a notice of disagreement with the 
effective date of the award of service connection for PTSD 
within one year of November 1992 notification of an October 
1992 RO rating decision granting service connection for PTSD 
and assigning an effective date of February 27, 1992.  
Therefore, the October 1992 RO determination that established 
an effective date of February 27, 1992, for service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 
2002). 

The unappealed December 1995 RO determination (of which the 
veteran received notice by RO letter in December 1995) 
denying an earlier effective date for service connection for 
PTSD is final, since a timely notice of disagreement with 
that determination was not received.  38 U.S.C.A. § 7105. 

With exceptions clearly not applicable in this case (such as, 
for example, the effective date applied in a claim for 
service connection denied but then reopened and granted based 
on the receipt of new service department records, see 38 
C.F.R. § 3.156(c)), the effective date for a claim reopened 
based on the receipt of new and material evidence is the date 
of the application to reopen.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  In the present case, the date of the 
application to reopen is March 2002.  In this regard, the 
Board notes that in cases where an appellant seeks to reopen 
a claim for entitlement to an earlier effective date under 38 
C.F.R. § 3.156, the United States Court of Appeals for 
Veterans Claims (Court), in Lapier v. Brown, 5 Vet. App. 215 
(1993), has held that, even assuming the presence of new and 
material evidence, reopening of a claim for entitlement to an 
earlier effective date can not result in the actual 
assignment of an earlier effective date, because an award 
granted on a reopened claim may not be made effective prior 
to the date of the reopened claim.  See 38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400(q)(1)(ii) (2002).  The ruling 
in Lapier is controlling and dispositive in the instant case, 
absent a determination of clear and unmistakable error in a 
prior rating decision denying service connection for PTSD or 
psychiatric disability, or of clear and unmistakable error in 
the October 1992 RO rating decision assigning the effective 
date for the grant of service connection for PTSD.  See 38 
C.F.R. § 3.105(a).  The Board has carefully examined all 
evidence of record in the context of the veteran's 
contentions and can find no basis upon which to raise, refer, 
or adjudicate a claim of clear and unmistakable error in the 
present case.  The veteran has made no claim or allegation of 
clear and unmistakable error, or in the nature of or 
resembling a claim of clear and unmistakable error, in the 
October 1992 RO rating decision assigning an effective date 
of February 27, 1992, for service connection for PTSD, or in 
any prior rating decision denying service connection for PTSD 
or psychiatric disability.  As for the requirements of 
pleading clear and unmistakable error in a prior RO rating 
decision, the veteran and his representative are referred to 
38 C.F.R. § 3.105(a), set forth and discussed in the Law and 
Regulations section of this decision.

In view of the foregoing analysis, the Board finds that the 
veteran's claim lacks legal merit and must be denied.  
Sabonis, supra








ORDER

The appeal is denied. 



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



